DETAILED ACTION
This Office Action is responsive to application number 16/709,549 TOILET WITH USER WEIGHT-DRIVEN SEAT LIFT PROFILE, filed on 12/10/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Invention 1 in the reply filed on 3/12/2021 is acknowledged.  The traversal is on the ground(s) that the claims have been improperly grouped.  This is not found persuasive because it appears that Applicant may be looking at a different set of claims as claims 13-20 clearly are drawn to a medical toilet the claims all have the limitation in claim 13 of, “one or more health assessment devices” as they depend from claim 13. Claim 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Claims 1-12 remain for examination.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9(a)(1) as being anticipated by Cardenas (US 8,336,130).
Regarding claim 1 Cardenas shows a toilet comprising: a frame (160); a bowl (105) supported by the frame (Fig. 4); a seat (106) supported by the frame; and an at least partially removable shroud (340; removable at the fasteners 345) for covering the frame (Fig. 3).
Regarding claim 2 Cardenas shows the toilet of Claim 1 wherein the shroud comprises an elastic material (note, col. 2, lines 50-53) that adapts as the configuration of the toilet is altered by adjusting the position of the bowl or seat (Figs. 3-4).
Regarding claim 3 Cardenas shows the toilet of Claim 1 wherein the shroud comprises one or more rigid sections (345, the fasteners may be rigid when they are hooks or buttons or a zipper).
Regarding claim 4 Cardenas shows the toilet of Claim 1 wherein the shroud comprises one or more sections that fold and unfold (note, col. 2, lines 50-53)  as the seat or bowl are raised or lowered (Figs. 3-4.
Regarding claim 5 Cardenas shows the toilet of Claim 1 further comprising a seat lifting mechanism (141) adapted to raise and lower the seat.
Regarding claim 7 Cardenas shows the toilet of Claim 2 wherein the seat lifting mechanism further comprises at least one seat actuator (240/250).
Regarding claim 8 Cardenas shows the toilet of Claim 1 wherein the frame further comprises a bowl lifting mechanism (141) adapted to raise and lower the bowl.
Regarding claim 9 Cardenas shows the toilet of Claim 5 wherein the bowl lifting mechanism further comprises at least one bowl actuator (240/250).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 8,336,130) in view of Sumino (US 6, 745, 417).
Regarding claim 6 Cardenas shows the toilet of Claim 2 wherein but fails to show the seat lifting mechanism is adapted to change the angle of the seat.  However, in a similar toilet device Sumino shows a seat lifting mechanism (13b) that is adapted to change the angle of the seat. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardenas to include a seat lifting mechanism that changes the angle of the seat as shown by Sumino for the purpose of providing the user an additional means that may assist them stand after use of the toilet.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 8,336,130) in view of Hudson (US 10,428,508).
Regarding claim 10 Cardenas shows the toilet of Claim 5 but fails to show wherein the bowl is in fluid communication with a sewer line through a flexible hose.  However, Hudson shows a similar device in which the bowl is in fluid communication with a sewer line through a flexible hose (48; note, col. 2, lines 64—67 and col. 3, lines 0-3).  Therefore it would have been obvious to one of ordinary skill in the art before the .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 8,336,130) in view of Rodgers et al. (US 8,800,074).
Regarding claim 11 Cardenas shows the toilet of Claim 5 but fails to show wherein the bowl is in fluid communication with a sewer line when in a lowered position and is closed when in a raised position.  However Rodgers shows a valve for closing the communication with the sewer wherein the bowl is in communication with a sewer line when in the lowered position (Fig. 3; note col. 2, lines 33-60; Fig. 3 shows the lid open therefore the drain is open and raised section is in the lowered position) and is closed when in a raised position (Fig. 2; note col. 2, lines 33-60; Fig. 3 shows the lid closed therefore the drain is closed and raised section is in the raised position).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cardenas with a valved drain as shown by Rodgers for the purpose of being able to open and close the communication to the sewer for the purpose of keeping sewer gases from coming back up into the toilet bowl and room.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardenas (US 8,336,130) in view of Jones et al. (US 5,592,703).
Regarding claim 12 Cardenas shows the toilet of Claim 1 but fails to further show handles that are raised and lowered with the seat.  However, Jones shows handles (15a, 15b) that are raised and lowered with the seat (Figs. 2-5).  Therefore it .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/709,028 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kearns (US 4,777,671) shows a toilet seat raising device that includes a bellows to raise and lower the seat and further shows handles that are raised and lowered.  Kearns further shows the unclaimed feature of the positioning of the bellows above the seat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/22/2021